DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bollinger (U.S. Patent 5,333,456).
Regarding claim 1, Bollinger teaches an air intake device for an engine (Figure 1 or 3), the air intake device comprising: an intake passage (21) leading intake air to combustion chambers of a multi-cylinder engine (13); an exhaust passage (23) discharging exhaust gas from the combustion chambers; and an exhaust gas recirculation (EGR) passage (25 in 27 of Figure 1, or 27a in Figure 3) connecting the intake passage with the exhaust passage and returning a portion of the exhaust gas as EGR gas from the exhaust passage to the intake passage, wherein the EGR passage includes, in a position close to a connection port (42 in Figure 1, or the port in Figure 3 connecting to intake passage 21) to the intake passage, an expanding portion (just downstream of valve seat of valve 29) in which a passage cross-sectional area expands and which lowers a flow speed of the EGR gas so as to reduce an uneven flow, in the connection port, of the EGR gas flowing into the intake passage (Figure 1 or 3; Col. 2, lines 38-59 or Col. 4, lines 32-54).
Regarding claim 2, Bollinger discloses the invention of claim 1 as discussed above, and Bollinger teaches that the EGR passage includes a passage portion (portion of 27a extending from exhaust 23 to valve seat of valve element 29) extending toward the connection port and in a direction intersecting with the intake passage and intersecting with a center line of the connection port (See Figure 3 [the "connection port" has a centerline which extends in a direction which intersects the extension direction of the described "passage portion"]) and a direction-changing portion (See portion from previously described passage portion to the previously described connection port) being continuous with the passage portion, changing a direction to the direction of the center line of the connection port, and reaching the connection port, and the expanding portion is provided in the direction-changing portion (See Figure 3).
Regarding claims 8 and 9, Bollinger discloses the invention of claims 1 and 2 as discussed above, and Bollinger teaches that the expanding portion includes a divergent portion in which a passage cross-sectional area gradually expands toward the connection port (See Figure 1 or 3).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusuke et al (JP2016121540A).
Regarding claim 1, Yusuke teaches an air intake device for an engine (Figures 1, 3, 4, and 5), the air intake device comprising: an intake passage (of intake manifold 24) leading intake air to combustion chambers of a multi-cylinder engine (12)(Figures 1, 3, 4, 5; Paragraphs 0009, 0011, 0014-0018, 0027, 0033, 0034); an exhaust passage (16) discharging exhaust gas from the combustion chambers (Figure 1; Paragraphs 0009-0012); and an exhaust gas recirculation (EGR) passage (2202) connecting the intake passage with the exhaust passage and returning a portion of the exhaust gas as EGR gas from the exhaust passage to the intake passage (Figure 1; Paragraph 0014), wherein the EGR passage includes, in a position close to a connection port to the intake passage (See connection port to intake manifold 24, downstream of EGR valve structure 22 in Figure 2, also shown as 58 in Figures 4 and 5), an expanding portion in which a passage cross-sectional area expands and which lowers a flow speed of the EGR gas so as to reduce an uneven flow (see constriction in 2202 in Figure 1, which is followed by an expansion in cross-sectional area directly downstream), in the connection port, of the EGR gas flowing into the intake passage (Figures 1, 4, and 5; Paragraphs 0009-0025).

Claims 3-7 and 10-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger (U.S. Patent 5,333,456) in view of Pursifull (U.S. Pre-Grant Publication 2014/0318514).
Regarding claims 3 and 7, Bollinger discloses the invention of claims 1 and 2 as discussed above, and Bollinger teaches that the intake passage includes a supercharging passage in which a supercharger raising a pressure of the intake air introduced into the combustion chambers is arranged (See Figure 3). 
Bollinger does not teach a bypass passage connecting an upstream side with a downstream side of the supercharger and leading the intake air to the combustion chambers while bypassing the supercharger, and that the EGR passage is connected with the bypass passage of the intake passage.
Pursifull teaches an air intake device for an engine (Figure 3), the air intake device comprising: an intake passage (108) leading intake air to combustion chambers of a multi-cylinder engine; an exhaust passage (112) discharging exhaust gas from the combustion chambers; and an exhaust gas recirculation (EGR) passage (see EGR passage from 112 to bypass passage 193 in Figure 3) connecting the intake passage with the exhaust passage and returning a portion of the exhaust gas as EGR gas from the exhaust passage to the intake passage, the intake passage includes a supercharging passage in which a supercharger (121) raising a pressure of the intake air introduced into the combustion chambers is arranged, a bypass passage (193) connecting an upstream side with a downstream side of the supercharger and leading the intake air to the combustion chambers while bypassing the supercharger, and the EGR passage is connected with the bypass passage of the intake passage via a connection port between the EGR passage and the bypass passage (See Figure 3; Paragraphs 0031-0033 [and supporting paragraphs for elements repeated in the written description of Figure 1 embodiment]). 
Pursifull teaches that this arrangement ensures adequate vacuum is available for EGR flow to be controlled properly (Paragraphs 0031-0033).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Bollinger, such that the invention includes a bypass passage connecting an upstream side with a downstream side of the supercharger and leading the intake air to the combustion chambers while bypassing the supercharger, and the EGR passage is connected with the bypass passage of the intake passage via the connection port, as suggested and taught by Pursifull, in order to ensure adequate vacuum is available for EGR flow to be controlled properly.
Regarding claims 4 and 13, the modified intake device of Bollinger discloses the invention of claims 3 and 7 as discussed above, and Bollinger teaches an EGR valve of a poppet type, the EGR valve being provided to the connection port and adjusting a returning amount of the EGR gas, wherein a valve shaft of the EGR valve passes through the passage into which the connection port opens (Figure 1 or 3).
Regarding claims 5, 10, 14, and 17, the modified intake device of Bollinger discloses the invention of claims 3, 4, 7, and 13, as discussed above, and Pursifull teaches a bypass valve  (181) being provided in the bypass passage and adjusting a supercharging pressure of the intake air by the supercharger, wherein the connection port opens on an upstream side of the bypass valve in the bypass passage (Figure 3; Paragraphs 0032-0033 and 0044), but does not explicitly teach that valve is butterfly type. 
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to further modify the invention of Bollinger by choosing a butterfly valve, since applicant has not disclosed that this particular type solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with various types given that Pursifull has not even specified a particular type. Further, the butterfly type is extremely common in this application, which would have been readily recognized by a person having ordinary skill in the art.
Regarding claims 6, 11, 12, 15, 16, 18, 19, and 20, the modified intake device of Bollinger discloses the invention of claims 3, 4, 5, 7, 10, 13, 14, and 17 as discussed above, and Bollinger teaches that the expanding portion includes a divergent portion in which a passage cross-sectional area gradually expands toward the connection port (See Figure 1 or 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747